1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                       )
4
                                                     )
5
                          Plaintiff,                 )        Case No.: 2:16-cr-00265-GMN-CWH
            vs.                                      )
6                                                    )                    ORDER
     PASTOR FAUSTO PALAFOX, et al.,                  )
7                                                    )
                          Defendants.                )
8
                                                     )
9

10          On June 24, 2019, the Court received a letter from the Government regarding Agostino
11   Brancato, a Task Force Officer with the Bureau of Alcohol, Tobacco, and Firearms. The letter
12   describes a claim that was made against Brancato in 2002.
13          On June 25, 2019, the Court received a second letter from the Government. The June
14   25, 2019 letter is regarding Greg Myler, a Lieutenant with the San Bernadino Sheriff’s Office,
15   and it describes the 10-day suspension of Myler for failure to report use of force. This event
16   occurred sometime in 1998 or 1999.
17          Pursuant to the Government’s obligations under Giglio v. United States, 405 U.S. 150
18   (1971), and United States v. Henthorn, 931 F.2d 29 (9th Cir. 1991), the Government is
19   HEREBY ORDERED to disclose the information regarding the 2002 claim referenced in the
20   Government’s June 24, 2019 letter.
21          IT IS FURTHER ORDERED that the Government shall disclose the information
22   regarding the suspension for failure to report use of force referenced in the Government’s June
23   25, 2019 letter.
24   ///
25   ///


                                                Page 1 of 2
1          IT IS FURTHER ORDERED that the Government shall have until June 29, 2019, to
2    comply with this Order.
3                       26 day of June, 2019.
           DATED this _____
4

5
                                            ___________________________________
6                                           Gloria M. Navarro, Chief Judge
                                            United States District Court
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                          Page 2 of 2
